Order entered August 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01427-CR
                                      No. 05-15-01428-CR

                           REGINALD DONELL RICE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F14-76788-R & F14-76789-R

                                            ORDER
       Appellant’s brief has not been filed. The Court ORDERS the trial court to conduct a

hearing to determine why appellant’s brief has not been filed. In this regard, the trial court shall

make appropriate findings and recommendations and determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, or if not indigent, whether retained counsel

has abandoned the appeal.      See TEX. R. APP. P. 38.8(b).       If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per

curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    LANA MYERS
                                                          JUSTICE